DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 of US Application No. 16/933,079, filed on 20 July 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 16 September 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting control unit configured to” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of the specification, Examiner has identified the following corresponding structures:
control unit – processing unit having a processor, memory and hard disk (see specification at page 5, lines 8-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “providing a base map, the base map representing at least one area, which includes the drivable surroundings of the vehicle” and “creating a map based on the base map, as a function of the at least one luminous surroundings feature” which, when given their broadest reasonable interpretation, may be performed in the human mind or with the help of pen and paper. For example, providing a base map may be performed by 
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “receiving surroundings data values that represent drivable surroundings, the drivable surroundings including at least one luminous surroundings feature, the surroundings data values including a position of the at least one luminous surroundings feature”. Gathering data to be used in performing the abstract idea is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception.  Receiving surroundings data values is data gathering used in creating the map. Therefore, receiving surroundings data values does not integrate the judicial exception into a practical application of that exception.  Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
 
Based on the above analysis, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lingg et al. (US 2019/0163193 A1, “Lingg”).

Regarding claim 1, Lingg discloses systems and methods for detection, classification, and geolocation of traffic objects and teaches:
receiving surroundings data values that represent drivable surroundings, the drivable surroundings including at least one luminous surroundings feature, the surroundings data values including a position of the at least one luminous surroundings feature (computer vision system 74 incorporates information from sensor system 28 to predict the location of objects and features of the environment of vehicle 10 – see at least ¶ [0039]; results mapping module 108 receives object locations in real world coordinates 124 – see at least ¶ [0052]);
providing a base map, the base map representing at least one area, which includes the drivable surroundings of the vehicle (defined map of the environment – see at least ¶ [0043]); and 
creating a map based on the base map, as a function of the at least one luminous surroundings feature (traffic related objects are superimposed on the defined map – see at least ¶ [0043], [0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez (US 9,672,446 B1, “Vallespi”) in view of Lingg.

Regarding claims 2 and 8, Vallespi discloses object detection for an autonomous vehicle and teaches:
detecting surroundings data values representing surroundings of the vehicle, the surroundings including a luminous surroundings feature (sensor array 205 can continuously detect a situation environment of AV 200 and provide sensor data 207 – see at least Fig. 2 and 7:56-67); 
carrying out a comparison of the surroundings data values with a map (sensor data 207 may be compared to sub-maps – see at least 8:47-60), [ ]; 
determining a feature classification of the luminous surroundings feature based on the comparison (classifier 235 can determine if any candidate object is an object of a predetermined class – see at least 9:1-11); and 
operating the vehicle as a function of the feature classification (AV control system 220 can make decisions and react based on object classifications 213, such as by operating steering, braking, and acceleration systems – see at least 10:1-11). 
Vallespi fails to teach the map being created by: receiving second surroundings data values that represent drivable surroundings, the drivable surroundings including at least one luminous surroundings feature, the surroundings data values including a position of the at least one luminous surroundings feature; providing a base map, the base map representing at least one area, which includes the drivable surroundings of the vehicle; and creating the map based on the base map, as a function of the at least one luminous surroundings feature.

However, Lingg discloses systems and methods for detection, classification, and geolocation of traffic objects and teaches:
receiving second surroundings data values that represent drivable surroundings, the drivable surroundings including at least one luminous surroundings feature, the surroundings data values including a position of the at least one luminous surroundings feature (computer vision system 74 incorporates information from sensor system 28 to predict the location of objects and features of the environment of vehicle 10 – see at least ¶ [0039]; results mapping module 108 receives object locations in real world coordinates 124 – see at least ¶ [0052]);
providing a base map, the base map representing at least one area, which includes the drivable surroundings of the vehicle (defined map of the environment – see at least ¶ [0043]); and 
creating a map based on the base map, as a function of the at least one luminous surroundings feature (traffic related objects are superimposed on the defined map – see at least ¶ [0043], [0052]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for object detection for an autonomous vehicle of Vallespi to provide for creating the map, as taught by Lingg, to map the presence of traffic related objects to control the vehicle based on the map (Lingg at ¶ [0006]).

Regarding claim 3, Vallespi further teaches:
wherein the feature classification includes determining whether the luminous surroundings feature is a road user or another object (classifier may identify potential hazards, such as pedestrians, other vehicles, bicyclists, etc. – see at least 11:5-24). 

Regarding claim 5, Vallespi further teaches:
wherein the operation includes a localization of the vehicle (sensor data may be compared to sub-maps to perform localization – see at least 8:25-46).

Regarding claim 6, Vallespi further teaches:
wherein the map is requested at least partly from an external server and/or received at least partly from the external server (sub-maps may be provided to several or all AVs in the flight by a backend system 290 – see at least 8:11-24).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vallespi  in view of Lingg, as applied to claim 2 above, and further in view of Pertsel et al. (US 9,896,022 B1, “Pertsel”).

Regarding claim 4, Vallespi and Lingg fail to teach but Persel discloses automatic beam-shaping using an on-car camera system and teaches:
wherein the operation includes an adaptation of at least one illuminant of the vehicle (orientation of beams 154a-154b may be adjusted based on classification of the determined objects – see at least 8:3-20). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for object detection for an autonomous vehicle of Vallespi and Lingg to provide for adapting an illuminant of the vehicle, as taught by Persel, to shape the beams for illuminating the objects (Persel at 15:22-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668